        Case 1:20-cv-04892-NRB Document 47-1 Filed 01/18/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PLATINA BULK CARRIERS PTE LTD,

               Plaintiff,                                    20 Civ. 4892 (NRB)

       - against -

PRAXIS ENERGY AGENTS DMCC,
PRAXIS ENERGY AGENTS LLC, and
PRAXIS ENERGY AGENTS PTE LTD.

               Defendants.



     AFFIDAVIT IN SUPPORT OF REQUEST FOR CERTIFICATE OF DEFAULT

STATE OF CONNECTICUT                   )
                                       )
COUNTY OF FAIRFIELD                    )


       I, Austyn L. Carolin, am of full age, declare as follows:


       1.      I am over the age of eighteen years old and understand the obligations of an oath.


       2.      I am an attorney with the firm Tisdale & Nast Law Offices, LLC, attorneys for the

Plaintiff Platina Bulk Carriers Pte Ltd.


       3.      On October 19, 2020, Defendant Praxis Energy agents DMCC was served with a

copy of the Summons and Complaint in accordance with the Court's Order (ECF 28), after

numerous attempts to effect service.


       4.      Proof of service was filed with the Court on January 13, 2021 (ECF 46).




                                                 1
          Case 1:20-cv-04892-NRB Document 47-1 Filed 01/18/21 Page 2 of 2



         5. The time for the Defendant Praxis Energy Agents DMCC to answer or otherwise move

with respect to the Complaint herein has expired.


         6.          Defendant Praxis Energy Agents DMCC has not answered or otherwise moved

with respect to the Complaint, and the time for the Defendant Praxis Energy Agents DMCC to

answer or otherwise move has not been extended.


         7.          The Defendant Praxis Energy Agents DMCC is a United Arab Emirates company

based in Dubai.


         8.          This action seeks judgment for damages as set forth in the Amended Verified

Complaint (ECF 13).


         WHEREFORE Plaintiff Platina Bulk Carriers Pte Ltd requests that the default of

Defendant Praxis Energy Agents DMCC be noted and a certificate of default be issued.


         I declare under penalty of perjury that the foregoing is true and accurate to the best of my

knowledge, information, and belief, that the amount claimed is justly due to plaintiff, and that no

part thereof has been paid.




Subscribed and sworn before me this       Lg, 1,h
                                              day of January 2021.




Notary Public

     SZOZ     'u: 4::>Jl:?W
SaJ!dX3 UO!SS!WWO::)          .<w
  tn::>!J::>aUUO:) jO aJl:?1$                        2
      ::mend A~VJ.ON
   NOSWOHl \1N\110
